DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmaus et al. (US 2010/0196,504 A1).
Regarding claims 1-9,  Schmaus teaches an antibacterial and disinfecting composition (6, 9, 16, 18, 30, table 1) comprising surfactants such as anionic one of alkylether sulfate, alkylether phosphate (dilaurate-4 phosphate) and fatty acid isethionate; [159, 154, 155], nonionic and cationic; [62, 145], and 1,2- alkanediol such as 1,2-decanediol, 1,2 hexanediol, 1,2-octanediol; [23, 112], nonionics such as amine oxides and alkylphenols; [177,65], cationic surfactants such as esterquats; [168],  betaines and alkylbetaines and imidazolines; [63, 68, 170], wherein the composition is in liquid form or solid form (i.e. a soap); [61], provided as an all-purpose and household product; [30, table 1].
Regarding claim 1,  
It is noted that;  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Furthermore, Transitional phrase “consisting essentially of” occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format.” PPG Industries v.Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir.1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569,224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7USPQ2d 1097 (Fed. Cir. 1988). [MPEP 2111.03 R3].  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  Additionally, in the instant case, and within the teaching(s) of Schmaus there is not ingredient, or component, in the record the would be considered as deleterious to applicant’s composition which is broadly argued by applicant.  
Regarding claims 10-12,  Schmaus teaches thickener ; [72, 112], metal chelating agent (EDTA); [123],  wherein each type of surfactants is in the amount of 0.1 to 8 w%; [62], and 1,2 alkanediol in the preferred amount of 0.1-2 w%; [table 1]. Note that the zero amount for auxiliary agents is construed as optional, thus not present.
Regarding claims 13-15,  Schmaus teaches a method comprising using 1,2-decanediol, in the amount of 0.1-2 w%, added to a detergent composition for cleaning microbial contamination; [17-18, 27, 29, 209, 212-214, claim 9]. It is, expectedly, construed that by the virtue of alkanediol in the composition that the composition is stabilized against microbial and bacterial agents, since these diols are inherently antimicrobial active agents.  Please consult any organic chemistry textbook or the attached document (Computational and Theoretical Chemistry; Volume 1064, 15 July 2015, Pages 15-24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I)-	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 7 and 17 of copending Application No. 17/277,805  in view of Schmaus et al. (2010/0196504 A1). 
Claims 1, 9, 7 and 14 correspond to claims 1, and 8-12 which are not identical  but do have very similar corresponding scope.
The copending  application 17/277,805 does not teach the instantly claimed surfactants, even though it teaches cleaning detergents (claim 9).  However, the prior art of Schmaus teaches variety of surfactant for detersive purposes; [62-64].  At the time before the effective filing date of invention, it would have been obvious to add surfactants of Schmaus to anti-microbial composition of “805” with the motivation of enhancing its cleaning efficacy as taught by Schmaus above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

II)- 	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Shmaus et. Al. (U.S. Patent No. 8,647,651 B2) in view of Schmaus et al. (US 2010/0196,504 A1).  The claim 1 of “651 B2” does not teach presence of surfactants in its antimicrobial composition.  However, the analogous art of  “504 A1” teaches an antibacterial composition comprising surfactants; [62-64].  At the time before effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add the surfactants of “504 A1” to “651 B2” with the motivation of enhancing the disinfecting efficacy of composition through further soil removing properties of detersive surfactants.  

Response to Arguments
Applicant's arguments filed 2022/08/16 have been fully considered but they are not persuasive. Because;
A- Applicant’s main argument is basically responded to by the examination above. As stated on the examination, the addition of new limitation by applicant, has not changed the scope of the claims to a degree that would overcome the rejection. If applicant believes otherwise, it is respectfully suggested that the corresponding remarks and arguments should be supported by a declaration, indicating any unwanted chemicals (by applicant) in the prior art to be present in the claimed composition.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney
statements which are not evidence and which must be supported by an appropriate
affidavit or declaration include statements regarding unexpected results, commercial
success, solution of a long-felt need, inoperability of the prior art, invention before the
date of the reference, and allegations that the author(s) of the prior art derived the
disclosed subject matter from the applicant.  [MPEP 716.01(b)].
B- II)-  Furthermore, the very term “at least one” at the beginning of part (b) of claim 1 is indeed indicative of the fact that presence of other antimicrobial agents is feasible.  This assumption, followed from the statement of the claim(s), is more pronounced when is considered in view of the “comprising” language of the claim 1 which is applied throughout the examination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                              Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/08/27

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767